Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/12/2019 has been considered by the Examiner.
Drawings
	The drawings filed 12/12/2019 are accepted by the Examiner.
Specification
	The specification and abstract are accepted by the Examiner.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein the space filter has an opening through which light emitted from a measurement target [ italics added ] light emission point among the plurality of light emission points passes…”

As a result, the antecedent basis for “measurement target” is not clear.
Claims 2-7 depend on claim 1.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Figure 6 of Yasukawa et al shows structure somewhat like the device set forth by claim 1 of the present application.
However, Yasukawa et al, when taken alone or in combination with the other art of record, does not at least teach or suggest a space filter disposed at the condensing position of a condensing lens wherein the space filter has an opening in a fast direction of the measurement target light emission point larger than a dimension of the opening in a slow direction of the measurement target light emission point.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645